DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species III, claims 1-8 and 10-20, without traverse in the Applicant’s response on 11/18/2020 is acknowledged. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
In this Office Action, claim 9 is withdrawn, and claims 1-8 and 10-20 are examined.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 06/14/2018 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 10, 12, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (hereinafter Park), U.S. Patent Application Publication 2014/0266543.
Regarding Claim 1, Park teaches, a coil electronic component (Fig. 1) comprising: 
a body (130) having a coil portion (120) embedded therein; and  
external electrodes (140) connected to the coil portion, 
wherein the body includes a plurality of magnetic portions (132) having a form in which magnetic particles are dispersed in an insulator (“magnetic-polymer composite” [0040]) and one or more insulating portions (134) disposed between the plurality of magnetic portions.  (Park: Fig. 1, para. [0034], [0040], [0042]).

Regarding Claim 2, Park further teaches, wherein the insulating portion is coated on one surface of the magnetic portion.  (Park: Fig. 1, para. [0042]).
Regarding Claim 6, Park further teaches, wherein the coil portion has a magnetic core formed in a center thereof.  (Park: Fig. 1, para. [0040]).
Regarding Claim 8, Park further teaches, wherein the insulating portion is in contact with coil patterns included in the coil portion.  (Park: Fig. 1, para. [0042]).
Regarding Claim 10, Park further teaches, wherein the insulator is an insulating resin (“made of various types of resin materials” 0042]).  (Park: Fig. 1, para. [0042]).
Regarding Claim 12, Park teaches, a coil electronic component (Fig. 1), comprising: 
a body (130) comprising magnetic portions (132) and insulating portions (134) disposed between adjacent magnetic portions, the magnetic portions comprising magnetic particles dispersed in an insulator (“magnetic-polymer composite” [0040]);  
a coil portion (12) embedded in the body; and 
(Park: Fig. 1, para. [0034], [0040], [0042]).
Regarding Claim 15, Park further teaches, wherein the insulator comprises a resin (“made of various types of resin materials” 0042]).  (Park: Fig. 1, para. [0042]).
Regarding Claim 18, Park teaches, a coil electronic component (Fig. 1), comprising: 
a body (130) comprising a plurality of laminates, each laminate comprising a magnetic layer (132) and an insulating layer (134) disposed on the magnetic layer, the laminates being disposed such that the insulating layer and the magnetic layer are alternately stacked; 
a coil portion (120) embedded in the body; and 
external electrodes (140) disposed on external surfaces of the body and electrically in contact with corresponding ends of the coil portion.  (Park: Fig. 1, para. [0034], [0040], [0042]).
Regarding Claim 19, Park further teaches, wherein magnetic layer of the laminate comprises magnetic particles dispersed in an insulating material (“magnetic-polymer composite” [0040]).  (Park: Fig. 1, para. [0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claims 1 and 12, respectively, in view of Huang et al. (hereinafter Huang), U.S. Patent Application Publication 2013/0069752.
Regarding Claim 3, Park teaches the insulating layer (134) is “made of various types of resin materials” [0042].  (Park: Fig. 1, para. [0042]).
Park does not explicitly teach, wherein the insulating portion is an atomic layer deposition (ALD) layer.
However, Huang teaches, wherein the insulating portion (503) is an atomic layer deposition (ALD) layer (“atomic layer deposition” [0047]).  (Huang: Fig. 5, para. [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the insulation layer of Park to include the ALD layer of Huang, the motivation being to provide a “dielectric cap 503 [that] can be formed over the inductor coil 501” [0047].  (Huang: Fig. 5, para. [0047]).  Therefore, 
Regarding Claim 5,the combination of Park in view of Huang further teaches, wherein the insulating portion (Huang: 503) has a thickness of 100nm or less (Huang: “between about 0.1 .mu.m and about 2 .mu.m” [0047]), the motivation being to provide a “dielectric cap 503 [that] can be formed over the inductor coil 501” [0047].  (Huang: Fig. 5, para. [0047]).
Regarding Claim 13,the combination of Park in view of Huang further teaches, wherein the insulating portion (Huang: 503) has a thickness of about 100nm (Huang: “between about 0.1 .mu.m and about 2 .mu.m” [0047]), the motivation being to provide a “dielectric cap 503 [that] can be formed over the inductor coil 501” [0047], and is disposed conformally (Park: 134) on a corresponding magnetic portion (Park: 132).  (Huang: Fig. 5, para. [0047]), (Park: Fig. 1, para. [0034], [0040]).
Regarding Claim 14, the combination of Park in view of Huang further teaches, wherein the insulating portion comprises a ceramic (Huang: “silicon oxide” [0047] reasonably teaches a ceramic), the motivation being to provide a “dielectric cap 503 [that] can be formed over the inductor coil 501” [0047].  (Huang: Fig. 5, para. [0047]).
Regarding Claim 20, the combination of Park in view of Huang further teaches, 
wherein the insulating layer of the laminate comprises a ceramic (Huang: “silicon oxide” [0047] reasonably teaches a ceramic) conformally formed (Park: 134) on the corresponding magnetic layer (Park: 132), and having a thickness of less than 100 nm (Huang: “between about 0.1 .mu.m and about 2 .mu.m” [0047]), the motivation being to (Huang: Fig. 5, para. [0047]), (Park: Fig. 1, para. [0034], [0040])

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 1, respectively, in view of Kim et al. (hereinafter Kim), U.S. Patent Application Publication 2013/0069752.
Regarding Claim 4, Park teaches the insulating layer (134) is “made of various types of resin materials” [0042].  (Park: Fig. 1, para. [0042]).
Park does not explicitly teach, wherein the insulating portion is formed of alumina.
However, Kim teaches, wherein the insulating portion (50) is formed of alumina (“Al.sub.2O.sub.3” [0035]).  (Kim: Fig. 2, para. [0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the insulation layer of Park to include the alumina of Kim, the motivation that “a [delamination] defect may be solved” [0039].  (Kim: Fig. 2, para. [0038], [0039]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 8, the combination of Park in view of Kim further teaches, wherein the insulating portion (Kim: 50) is in contact with coil patterns included in the coil portion.  (Kim: Fig. 2, para. [0035]).

Claims 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claims 1 and 12, respectively, in view of Kim et al. (hereinafter Kim), U.S. Patent Application Publication 2016/0181002.
Regarding Claim 11, Park further teaches the metal particles having different particle sizes, however is silent on the kind of metal.  (Park: Fig. 1, para. [0041]).
Park does not explicitly teach, wherein the magnetic particle is formed of an Fe-based alloy.
However, Kim teaches, wherein the magnetic particle is formed of an Fe-based alloy (“the metal powder may be formed of a material selected from the group consisting of iron-nickel (Fe--Ni), iron-nickel-silicon (Fe--Ni--Si), iron-aluminum-silicon (Fe--Al--Si), and iron-aluminum-chrome (Fe--Al--Cr), but is not limited thereto” [0031]).  (Kim: Fig. 2, para. [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetic particles of Park to include the Fe based alloy of Kim, the motivation being that “the second sheets 142 may be useful for manufacturing a power inductor having high inductance” [0034].  (Kim: Fig. 2, para. [0034]).  Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 16, similarly as claim 11, the combination of Park in view of Kim further teaches, wherein the magnetic particles comprise a Fe-based alloy.  (Kim: Fig. 2, para. [0034]).
Regarding Claim 17, the combination of Park in view of Kim further teaches, wherein the external electrodes (150) comprise a conductive paste disposed on an external surface of the body (140), the motivation being to provide “a power inductor having high inductance” [0034].  .  (Kim: Fig. 2, para. [0034], [0059]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MALCOLM BARNES/
Examiner, Art Unit 2837
2/27/2021

/ELVIN G ENAD/            Supervisory Patent Examiner, Art Unit 2837